EXHIBIT 10.2

 

FIFTH AMENDMENT TO

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated as of April 23, 2014, is by and among ROYAL HAWAIIAN
ORCHARDS, L.P., a Delaware limited partnership formerly known as ML MACADAMIA
ORCHARDS, L.P., and ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation
formerly known as ML RESOURCES, INC. (collectively, “Borrower”), and AMERICAN
AGCREDIT, PCA (“Lender”) with respect to the following facts:

 

RECITALS

 

A.    Borrower and Lender entered into a Fourth Amended and Restated Credit
Agreement dated as of July 15, 2010 providing Borrower with certain financial
accommodations (the “Original Agreement”).  The Original Agreement was amended
by that First Amendment to Fourth Amended and Restated Credit Agreement dated
March 7, 2011 (the “First Amendment”), by that Second Amendment to Fourth
Amended and Restated Credit Agreement dated July 12, 2012 (the “Second
Amendment”), that Third Amendment to Fourth Amended and Restated Credit
Agreement dated August 27, 2013 (the “Third Amendment”) and that Fourth
Amendment to Fourth Amended and Restated Credit Agreement dated December 26,
2013 (the “Fourth Amendment”).  The Original Agreement, the First Amendment, the
Second Amendment, the Third Amendment, and the Fourth Amendment shall
hereinafter be collectively referred to as the “Credit Agreement.”

 

B.    Borrower has requested that Lender change the Revolving Loan Maturity Date
from May 1, 2014 to August 1, 2014.

 

C.    Lender is willing to grant Borrower’s request upon the terms and
conditions set forth herein below.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

1.   Definitions; References; Interpretation.

 

(a)           Unless otherwise specifically defined herein, each term used
herein (including the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Agreement.

 

(b)           Each reference to “this Amendment”, “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference contained in the
Agreement and each reference to “the Agreement” or “the Credit Agreement” and
each other similar reference in the other Loan Documents, shall from and after
April     , 2014 refer to the Credit Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

2.   Change in Maturity Date.  Lender hereby deletes the definition of Maturity
Date in the Credit Agreement in its entirety and replaces it with the following:

 

“Maturity Date” means with respect to the Revolving Loan Promissory Note,
August 1, 2014 (“Revolving Loan Maturity Date”), and with respect to the 2010
Term Loan Promissory Note, July 1, 2020 (“2010 Term Loan Maturity Date”).

 

3.  Conditions of Effectiveness.   The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions precedent:

 

(a) Lender shall have received from Borrower a duly executed original of this
Amendment and a duly executed original of the Eighth Amendment to Revolving Loan
Promissory Note.

 

(b) There shall have been no material adverse change in the business, condition
(financial or otherwise), operations, performance, or properties of the
Borrower.

 

(c) No event shall have occurred that may be or with the passage of time may be
considered an Event of Default as defined in the Credit Agreement.

 

(d) All of the representations and warranties contained in the Credit Agreement
shall continue to be true and correct and remain in full force and effect as of
the date of this Amendment.

 

4.   Continuing Validity.   Except as expressly modified herein, the terms of
the original Agreement and all other related loan documents remain unchanged and
in full force and effect.  Consent by the Lender to the changes described herein
does not waive Lenders’ right to strict performance of the terms and conditions
contained in the Credit Agreement as amended.  Nothing in this Amendment will
constitute a satisfaction of the Indebtedness.  It is the Lender’s intention to
retain as liable parties all makers, guarantors, endorsers of the original
Indebtedness, unless Lender expressly releases such party in writing.   The Term
Loan (which includes the 2010 Term Loan) (or any other instrument not expressly
noted as affected hereby) is not affected by these presents.

 

5.  Security Remains In Effect.  All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents dated
January 8, 2009, recorded in the Bureau of Conveyances of the State of Hawaii on
January 14, 2009, as Document No. 2009-004913, and filed in the Office of the
Assistant Registrar of the Land Court of the State of Hawaii as Document
No. 3818975 and noted on Transfer Certificate of Title No. 283473, 337743,
337744, 510502, 589117, and 473851, as additionally charged and amended by that
Additional Charge To And Amendment Of Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents effective June 30, 2009, recorded as aforesaid
as Document No. 2009-103496 through 2009-103497 and filed as aforesaid as
Document No. 3875709 through 3876710 and noted on the aforesaid Transfer
Certificates of Title, and as

 

--------------------------------------------------------------------------------


 

additionally charged and amended by that Additional Charge to and Amendment of
Mortgage, Security Agreement, Financing Statement and Assignment of Rents made
effective on July 15, 2010, recorded in the Bureau of Conveyances of the State
of Hawaii on August 6, 2010, as Document No. 2010-0113108, and filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii as
Document No. 3986961 and noted on the aforesaid Transfer Certificates of Title,
and as additionally charged and amended by that Additional Charge to and
Amendment of Mortgage, Security Agreement, Financing Statement and Assignment of
Rents made effective on August 29, 2013, recorded in the Bureau of Conveyances
of the State of Hawaii on September 26, 2013, as Document No. 201340533-S, and
filed in the Office of the Assistant Registrar of the Land Court of the State of
Hawaii as Document No. T-8669165A thru T-8669165B, and a security agreement
dated May 1, 2000, an supplement thereto dated May 1, 2004, a second supplement
thereto dated July 8, 2008, a third supplement thereto dated June 30, 2009, and
a forth supplement thereto dated July 15, 2010, and the financing
statement(s) recorded as aforesaid as Document No(s). 2000-059003 and
2010-113110.  These presents do not and shall not affect the priority of any of
the Security Instruments.  These presents are made as a part of the same
transaction(s) as the transaction(s) evidenced by the instruments heretofore
recited in these presents.  Borrower jointly and severally re-affirm(s) all of
Borrower’s obligations to Lender whether as set forth in this writing or in any
other writing or otherwise (and whether as a borrower, mortgagor, debtor, or
otherwise).

 

6.  Miscellaneous.

 

(a)           The Borrower acknowledges and agrees that the execution and
delivery by Lender of this Amendment shall not be deemed to create a course of
dealing or an obligation to execute similar amendments or waivers under the same
or similar circumstances in the future.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns.

 

(c)           This Amendment shall be governed by and construed in accordance
with the laws of the State of California, provided that the Lender shall retain
all rights arising under federal law.

 

(d)           This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Each of the parties hereto understands and
agrees that this document may be delivered by any party thereto either in the
form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the Lender of a facsimile transmitted document purportedly
bearing the signature of the Borrower shall bind the Borrower with the same
force and effect as the delivery of a hard copy original.  Any failure of the
Lender to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Lender.

 

--------------------------------------------------------------------------------


 

(e)           This Amendment contains the entire agreement of the parties hereto
with reference to the matters discussed herein.

 

(f)            If any term or provision of this Amendment shall be deemed
prohibited or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Documents.

 

IN WITNESS WHEREOF the parties have signed this Amendment as of the date first
above written.

 

BORROWER:

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

formerly known as ML MACADAMIA ORCHARDS, L.P.

 

 

By: Royal Hawaiian Resources, Inc., a Hawaii corporation

 

formerly known as ML Resources, Inc., its managing general partner

 

 

 

 

 

By:

/s/ Jon Y. Miyata

 

 

 

Name:

Jon Y. Miyata

 

 

 

Title:

VP & CAO

 

 

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation

formerly known as ML RESOURCES, INC.

 

 

By:

/s/ Jon Y. Miyata

 

 

 

Name:

Jon Y. Miyata

 

 

 

Title:

VP & CAO

 

 

LENDER:

 

AMERICAN AGCREDIT, PCA,

a federal production credit association

 

 

By:

/s/ Sean P. O’Day

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------